DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The Amendment filed on December 13, 2021 has been entered. Claims 1-18 remain pending in the instant application. 
	
Election/Restrictions
Applicant’s election without traverse of Species II (a triple-paneled embodiment of the portable exercise platform) in the reply filed on December 13, 2021 is acknowledged.
Claims 2 and 13-18 have been withdrawn from further consideration. Election was made without traverse.
	An action on the merits of claims 1, and 3-12 follows.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e)
or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(r)(1) because the following reference characters do not include arrows on lead lines to indicate the entire section towards which it points:
Reference character “100” of Figure 1
Reference character “200” of Figure 2
Reference character “500” of Figure 5
Reference character “600” of Figure 6
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
Reference character “402” in Figure 4
Reference character “504” in Figure 5
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “groove 1103” and “dovetail 1104” in paragraph 0057.  
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Therefore, the following claimed matter must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Claim 3 comprises nine panels (see 112(b)).
Claim 12 claims padding covering the hinging device.


Abstract
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The abstract of the disclosure is objected to because “said” language is used on lines 2-4.  Correction is required.  See MPEP § 608.01(b).

Specification
The disclosure is objected to because of the following informalities:
In paragraphs 0039, 0044, and 0053, “i.e.” should be ---i.e.,---
In paragraphs 0039, 0052, and 0053, “e.g.” should be ---e.g.,---
Reference character “104” refers to the location of the described hinging device in the phrase “ the device is hinged at 104” in paragraph 0039, and hinge 104 in paragraph 0041. For clarity purposes, “the device is hinged at 104” should be ---“the platform hinges at hinge 104---.
In paragraph 0044, reference character “204” is referred to as “slidable support slider” and as “inset”. Applicant is requested to be consistent. The phrase “the side with sliders 204, when unfolded, the bottom surface” should be ---the side with sliders 204, when unfolded, becomes the bottom surface---.
Appropriate correction is required.

Claim Objections
Claims 1, 4-5, and 7 are objected to because of the following informalities:
Claim 1: On lines 6-7, “the substrate” should be ---said hard or soft substrates---
On line 6, the two instances of “designed” should be ---configured---
On line 7, “the platform” should be ---said portable exercise platform---
Claim 4: On line 3, “the panels” should be ---said at least two panels--- and “the platform” should be ---said portable exercise platform---
Claim 5: On line 3, “the platform” should be ---said portable exercise platform---
Claim 7: On lines 2-3, “the substrate” should be ---said hard or soft substrates---
 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, the limitation “each panel” on line 2 is unclear if the limitation refers to each of the “three panels” on lines 1-2, resulting in nine total panels of the portable exercise platform, or if the limitation refers to each of the “at least two panels” of claim 1. 
Regarding claim 5, the limitation “each further” on line 2 is unclear if the limitation is referring to “said two panels” or the combination of “said two panels connected to the central panel. On line 3, the limitation “the panels” is unclear if the limitation refers to “said two panels” of claim 3, “three panels” of claim 3, or “two or more panels” of claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5, 7-8, and 10 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Jackson (US Publication Number 2013/0090216 A1, hereinafter Jackson).
Regarding claim 1, see Jackson annotated Figure 2, Jackson discloses a portable exercise platform (resistance trainer 21) allowing users to exercise on hard or soft substrates comprising two or more panels (panels 29) wherein at least two panels (29) are connected at one end by at least one hinging device (deployment mechanism 37, “In order to move, rotate, and/or translate the panels 29 from a stowed state to a deployed state, the resistance trainer 21 includes a deployment mechanism 37…the deployment mechanism 37 includes multiple hinges that connect the panels 29 to each other and to connect the panels 29 to the step housing 23.” See paragraph 0051 lines 4-9) allowing said at least two panels (29) to lay flat or fold into proximity to each other and said two or more panels (29) are configured with a top and bottom surface (see Figure 2) such that the top surface is designed to support a user (“Similar to the surface of the step housing 23, the panels 29 provide a standing and/or seating surface for a user”, see paragraph 0059 lines 1-2)  and the bottom surface is designed to contact the substrate when the platform is lying flat (“The bottom surface of the panels 29 (e.g., the surface that is typically in contact with a ground surface during use) also includes slip-resistant features in the form of non-skid tape. Such features ensure that when a user stands on a panel 29, the panel 29 typically does not substantially move or slide around during use.” See paragraph 0060 lines 1-6).

    PNG
    media_image1.png
    717
    976
    media_image1.png
    Greyscale

Regarding claim 3, see Jackson annotated Figure 2, Jackson further discloses the portable exercise platform (21) of claim 1, comprising three panels (see Figure 2), wherein each panel (29) is configured with two panels (29) connected to a central panel (see Figure 2) with hinging devices (37).
Regarding claim 4, see Jackson annotated Figure 2, Jackson further discloses the portable exercise platform (21) of claim 1, wherein at least one of said at least two panels (29) further comprises a sliding support (deployment mechanism 37, “some embodiments include individual deployment mechanisms 37 for each panel 29 included in the resistance trainer 21 (e.g., each panel is attached to an individual hinge or slide)”, see paragraph 0053 lines 9-11) engaged with a recess (see Figure 2) that prevents folding of the panels (29) when the platform is lying flat and in use (“The hinges and/or panels 29 include features that prevent the hinges from rotating beyond the desired deployed position”, see paragraph 0051 lines 9-11).
Regarding claim 5, see Jackson annotated Figure 2, Jackson further discloses the portable exercise platform (21) of claim 3, wherein said two panels (29) connected to the central panel (see Figure 2) each further comprise a sliding support (37) engaged with a recess (see Figure 2) that prevents folding of the panels (29) when the platform is lying flat and in use.
Regarding claim 7, see Jackson annotated Figure 2, Jackson further discloses the portable exercise platform (21) of claim 1, wherein the bottom surface (see Figure 2) of at least one of said at least two panels (29) is textured to avoid movement over the substrate when lying flat and in use (see paragraph 0060 lines 1-6).
Regarding claim 10, see Jackson annotated Figure 2, Jackson further discloses the portable exercise platform (21) of claim 1, further comprising at least two hinging devices (37, see Figure 2).
Regarding claims 1 and 8, see Jackson annotated Figure 2, Jackson, under a different interpretation, discloses a portable exercise platform (resistance trainer 21) allowing users to exercise on hard or soft substrates comprising two or more panels (panels 29 and step housing 23, see annotated Figure 2) wherein at least two panels (29,23) are connected at one end by at least one hinging device (deployment mechanism 37, see paragraph 0051 lines 4-9) allowing said at least two panels (29,23) to lay flat or fold into proximity to each other and said two or more panels (29,23) are configured with a top and bottom surface (see annotated Figure 2) such that the top surface is designed to support a user (see paragraph 0059 lines 1-2) and the bottom “The step housing 23 includes a retractable carrying handle 31 attached to one of the outer surfaces of the step housing 23.” See paragraph 0047 lines 1) attached to at least one of said at least two panels (29,23).

    PNG
    media_image2.png
    717
    976
    media_image2.png
    Greyscale


Claims 1, 6, and 12 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Duval (US Publication Number 2018/0280752 A1, hereinafter Duval).
Regarding claims 1, see Duval annotated Figure 7, Duval discloses a portable exercise platform (exercise board 100, see Figure 7) allowing users to exercise on hard “In some embodiments, the body board 300 is designed to unfold along a hinge which connected a portion 302 and a portion 304.” See paragraph 0026 lines 1-3 and Figure 7) allowing said at least two panels (302,304) to lay flat or fold into proximity to each other and said two or more panels (302,304) are configured with a top and bottom surface such that the top surface (body board 300, “The body board 300 is designed to allow a user to lay on the board to perform certain exercises that require either a flat, including, or inverted board…In additional embodiments, the body board 300 may have multiple layers, such as a padding layering to improve the comfort for the user.” See paragraph 0025 lines 1-9, and Figure 7) is designed to support a user and the bottom surface (bottom surface 101, “When the exercise board 100 is unfolded, the bottom surface 101 lays against a surface (typically the ground)”, see paragraph 0023 lines 27-19, Figures 1 and 7) is designed to contact the substrate when the platform (100) is lying flat.
Regarding claim 6, see Duval annotated Figure 7, Duval further discloses the portable exercise platform (100) of claim 1, wherein the top surface (300) of at least one of said at least two panels (302,304) further comprises padding, upholstery or both (see paragraph 0025 lines 1-9 and Figure 7).

    PNG
    media_image3.png
    582
    823
    media_image3.png
    Greyscale

Regarding claim 12, see Duval annotated Figure 7, Duval further discloses the portable exercise platform (100) of claim 1 (see above rejection to claim 6), wherein the at least one hinging device (hinge 307, see paragraph 0026 lines 1-3) is covered with padding and/or upholstery to protect and add comfort to the user while in use.

Claims 1, 4, and 9 is rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Austin (US Publication Number 2014/0287894 A1, hereinafter Austin).
Regarding claim 1, see Austin annotated Figure 3, Austin discloses a portable exercise platform (board exercise device 100) allowing users to exercise on hard or soft substrates comprising two or more panels (pair of planar boards 110) wherein at least “The board exercise device 100 includes one or more hinges 197. The one or more hinges 197 are attached to the pair of planar boards 110 to allow the pair of planar boards 110 to fold-up.” See paragraph 0024 lines 1-4) allowing said at least two panels (110) to lay flat or fold into proximity to each other and said two or more panels (110) are configured with a top and bottom surface such that the top surface (top surfacing 112, “The pair of planar boards 110 has a top surfacing 112 with a perimeter 114 and an outer edge 116. The pair of planar boards 110 can be folded out flat and can be utilized by a user in a standing position, a sitting position, a kneeling position or any other suitable position.” See paragraph 0019 lines 5-9 and Figure 3) is designed to support a user and the bottom surface (bottom surfacing 118, “The board exercise device 100 includes a plurality of slip-resistant pads 195 disposed on a bottom surfacing 118 of the board exercise device 100. The slip-resistant pads 195 prevent the board exercise device 100 from slipping or moving on a surface that the board exercise device 100 is placed on while in use.” See paragraph 0022 lines 1-6 and Figure 3) is designed 
    PNG
    media_image4.png
    580
    752
    media_image4.png
    Greyscale


Regarding claim 4, see Austin annotated Figure 4, Austin discloses the portable exercise platform (100) of claim 1, wherein at least one of said at least two panels (110) further comprises a sliding support (extendable bolt 154) engaged with a recess (receiving aperture 158) that prevents folding of the panels (110) when the platform (100) is lying flat and in use (“The extendable bolt 154 can be extended into a single receiving aperture 158 that receives the extendable bolt 154 as the sliding button 152 is moved within the track 156 thereby securing the board exercise device 100 in a flat position. The further the extendable bolt 154 is extended into the single receiving aperture 158, the greater the board exercise device 100 is secured in a flat position.” See paragraph 0026 lines 9-15).


    PNG
    media_image5.png
    631
    717
    media_image5.png
    Greyscale


Regarding claim 9, see Austin annotated Figure 3, Austin discloses the portable exercise platform (100) of claim 1, at least one of said at least two panels (110) further comprises a hole (see Figure 3) configured to serve as a handle (handle 160, “The pair of handles 160 includes a plurality of ergonomic ridges 162 that accommodate a user's hand while the user is grasping the pair of handles 160. The pair of handles 160 can be grasped by a user to transport the board exercise device 100 when the board exercise device 100 is in a folded position.” See paragraph 0020 lines 4-9).

    PNG
    media_image4.png
    580
    752
    media_image4.png
    Greyscale

Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Joslin (US Patent 8734308 B1, hereinafter Joslin).
	Regarding claim 1, see Joslin annotated Figure 1, Joslin discloses a portable exercise platform (folding indoor board 10) allowing users to exercise on hard or soft substrates comprising two or more panels (half sections 60) wherein at least two panels (60) are connected at one end by at least one hinging device (flush mounted hinge(s) 50, “A flush mounted hinge(s) 50 can be mounted on the upper flat surface that is approximately midway between the first end and the second end of the elongated board 10, for allowing deck half sections 60 of the elongated board to fold with each other.” See paragraph 28 Column 4 lines 44-48) allowing said at least two panels (60) to lay flat or fold into proximity to each other and said two or more panels (60) are configured with a top and bottom surface such that the top surface (“users can practice exercises while standing on the upper flat surface of the board”, see paragraph 13 Column 2 lines 27-28 and Figure 12) is designed to support a user and the bottom surface (see Figure 12) is designed to contact the substrate when the platform (10) is lying flat.

    PNG
    media_image6.png
    398
    605
    media_image6.png
    Greyscale


	Regarding claim 4, see Joslin annotated Figure 7, Joslin discloses the portable exercise platform (10) of claim 1, wherein at least one of said at least two panels (60) “The knob 70 can pass through one of the pair of convex rocker members 30 to other side and be threadably attached to a nut type member 80.” See paragraph 28 Column 4 lines 59-61) engaged with a recess (see Figure 7) that prevents folding of the panels (60) when the platform (10) is lying flat and in use.

    PNG
    media_image7.png
    360
    528
    media_image7.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Joslin (US Patent 8734308 B1, hereinafter Joslin) in view of Hall (US Publication Number 2005/0130804 A1, hereinafter Hall).
Regarding claim 11, see Joslin annotated Figure 7, Joslin discloses the portable exercise platform (10) of claim 4.
However, Joslin does not disclose a locking pin preventing sliding support from over-extension.
	Hall teaches a similar apparatus, in the same field of endeavor with regards to providing a portable exercise platform with hinges, wherein at least one of said at least two panels (ends 1201 and 1202) further comprises a sliding support (pin 1208) engaged with a recess (holes 1203a, 1203b, and 1207, “The pin 1208 is shown inserted through the holes 1203a,b, 1207. The present pin 1208 has a head 1209 on one end and a extended portion 1212, which has a hole 1210 for receiving a locking wire 1211.” See paragraph 0128 lines 11-15 and Hall annotated Figure 12), and wherein a locking pin (locking wire 1211) prevents sliding support (1208) from over-extension.

    PNG
    media_image8.png
    765
    710
    media_image8.png
    Greyscale


	It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to have modified Joslin to replace the sliding support with the sliding support and locking pin to prevent the sliding support from over-extending as taught by Hall. The motivation for the modification would have been to provide safety to the user and to ensure the platform remains flat while in use. 
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jackson (US Publication Number 2013/0090216 A1, hereinafter Jackson) contains an embodiment of the portable exercise platform (see Jackson annotated Figure 8A) having three panels.

    PNG
    media_image9.png
    732
    1008
    media_image9.png
    Greyscale


	Fucci (US Patent 7591763 B1, hereinafter Fucci) contains an embodiment of the portable exercise platform (see Fucci annotated Figure 17) having a sliding support within a recess, but does not keep the platform flat or comprises a locking pin to prevent the sliding support from over-extending.

    PNG
    media_image10.png
    511
    708
    media_image10.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY R PATUBO whose telephone number is (571)272-6717. The examiner can normally be reached M-F 730-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on 571-272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/EMILY R PATUBO/Examiner, Art Unit 3784    

/LOAN B JIMENEZ/Supervisory Patent Examiner, Art Unit 3784